J-S35027-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA                    IN THE SUPERIOR COURT
                                                       OF PENNSYLVANIA
                             Appellee

                        v.

    ABDUL HOLMES

                             Appellant                No. 1651 EDA 2019


          Appeal from the Judgment of Sentence Entered May 10, 2019
             In the Court of Common Pleas of Philadelphia County
               Criminal Division at No.: CP-51-CR-0009947-2017


BEFORE: BOWES, J., STABILE, J., and COLINS, J.*

MEMORANDUM BY STABILE, J.:                          FILED OCTOBER 19, 2020

        Appellant Abdul Holmes appeals from the May 10, 2019 judgment of

sentence entered in the Court of Common Pleas of Philadelphia County (“trial

court”), following his jury convictions for aggravated assault, possessing an

instrument of crime (“PIC”), recklessly endangering another person (“REAP”),

firearms not to be carried without a license, and carrying firearms on public

streets in Philadelphia.1 Upon review, we affirm.

        In connection with a public shooting that resulted in the injury of a

minor, Appellant was charged with, inter alia, the above-mentioned crimes.



____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
1  18 Pa.C.S.A. §§ 2702(a)(1), 907(a), 2705, 6106(a)(1), and 6108,
respectively.
J-S35027-20



The case eventually proceeded to a jury trial, which was held in absentia.2

The trial court summarized the evidence adduced at trial as follows:

              At trial, the Commonwealth first presented the testimony of
        Philadelphia Police Officer Edward Daly. Officer Daly testified that,
        on September 29, 2017 at approximately 7:45 p.m., he was on
        patrol with his partner, Officer Celce, when a radio call was
        broadcast for “person with a gun at the intersection of 24th and
        Norris Streets. Officer Daly and his partner, who were only two
        blocks away, arrived at the scene shortly after the call came
        through. Upon arrival, Officer Daly encountered a crowd of
        approximately 10 people, who directed him to the corner property
        at [XXXX] West Norris Street. There, he encountered a six-year-
        old gunshot victim, [J.A. (the “victim”)]. [The victim] was
        “bleeding profusely from the shoulder” and “crying a lot”.
        Accordingly, Officer Daly did not wait for an ambulance but placed
        [the victim] in his cruiser and immediately transported him to the
        hospital for emergency treatment.

               Philadelphia Police Detective Michael Livewell next took the
        stand for the Commonwealth. Detective Livewell testified that, on
        September 29, 2017, he was assigned to investigate a shooting
        that occurred earlier that evening on the corner of 24th and Norris
        Streets. Upon arrival, Detective Livewell canvassed the scene for
        ballistics evidence.     He searched North and West of the
        intersection, because shots were reported as being fired in a
        southbound direction on 24th Street, and there was a school yard
        to the north/northwest of the intersection. Detective Livewell did
        not find any fired cartridge casings (“FCCs”), but he did hear a
        “hissing” sound from the tire of a nearby car. Upon further
        inspection the Detective believed that the tire was punctured by a
        bullet.

              Detective Livewell surveyed neighbors throughout the area
        on the night of September 29 and early morning hours of
        September 30, 2017, to no avail. Essentially, everyone he spoke
        with stated that they had “heard the gunshots” but “didn’t see
        anything”. He testified that the most fruitful information came
        from a Tanita Lark, who lived at 2009 North 24th Street (just north
____________________________________________


2   On the day of jury selection, Appellant absconded from the courtroom.
                                       -2-
J-S35027-20



     of the intersection). Although Ms. Lark, too, heard the gunshots
     but did not see anything -- she stated that she became worried
     about her son, Jasun Lark, who had gone outside just before the
     shots rang out.

            The Commonwealth next presented the testimony of the
     young gunshot victim, [J.A.]. [The victim], who was seven years
     old at the time of trial, testified that on the evening of the
     shooting, he was at his grandmother’s house at 2347 West Norris
     Street waiting for his dad to take him and his brother, [S.], to his
     dad’s house. When his father arrived, [the victim] and [S.] went
     outside to play “tag” with other kids before they left. When they
     were about to leave, several gunshots rang out and [the victim],
     who was standing next to his dad at the stop sign, got shot in the
     left shoulder. [The victim also testified that after the police took
     him to the hospital he had surgery to remove the bullet from his
     shoulder; the wound left him with a scar, which he displayed to
     the jury.] [The victim]’s dad immediately pulled him into the
     house; he was bleeding from the shoulder and “everyone was
     crying”, including his father. Finally, [the victim] testified that just
     prior to the shooting he saw someone, whom he did not recognize,
     wearing a black hoodie on 24th Street, and that he never saw that
     person again.

            [The victim]’s 13-year-old brother, [S.], testified next for
     the Commonwealth.         According to [S.], on the evening of
     September 29, 2017, he was playing outside his grandmother’s
     house with [the victim] and some other kids, waiting for his dad
     to pick them up. After his father arrived, they were about to
     depart for his house when he heard four or five gunshots and saw
     “flashes” coming from 24th Street. The next thing he knew, he
     was being pulled into the home, and saw his little brother lying on
     the floor with a gunshot wound. [S.] testified that his dad then
     went outside to see who was shooting, and returned a short time
     later and called the police.

           [S.] also testified that he knows Jasun Lark from the
     neighborhood, and he saw Jasun walking on 24th Street around
     the time of the shooting. He further testified that Jasun, who was
     18 or 19 years old, was friends with another neighbor, Nikki
     Mitchum. Finally, [S.] testified that within a few hours of the
     shooting, he went to the police station with his aunt and gave a
     statement to detectives.

                                      -3-
J-S35027-20



            The Commonwealth next called the [the victim]’s father,
     [J.A. (the “father”)], to the stand. The father testified that on the
     evening of the shooting, he was standing outside with his children
     on the corner of 24th and Norris Streets, when four or five
     gunshots rang out from the direction of Diamond Street. The
     father immediately pushed his kids inside their grandmother’s
     house; he instinctively went back outside, at which time he saw a
     male in a grey hoodie running from the same direction of the
     gunshots. [The father] testified that he had not yet realized that
     his son had been shot. Rather, it was not until he went back inside
     the home a second time that he saw his son lying on the floor,
     bleeding. [The father] ripped [the victim’s] shirt off him in order
     to ascertain where he was bleeding from, and called 9-1-1. Two
     police officers arrived and transported [the victim] and him to the
     hospital. He provided a statement to detective on the following
     day. Finally, [the father] testified that, ever since the shot, his
     son mentally has never been the same. [He] lashes out more
     than he used to . . . [H]e is just not like [how] he used to be.”

            Next, Philadelphia Police Detective John McIver testified that
     he executed a search warrant on a vehicle that was towed from
     the scene of the shooting. He observed that the vehicle—a 2015
     black Honda Accord—had a flat front passenger tire. Detective
     McIver removed the tire, from which he extracted a fired projectile
     bullet. He secured the bullet via property receipt and submitted
     it to the Firearms Identification Unit for further testing.

           The Commonwealth next presented its expert ballistician,
     Philadelphia Police Officer Mark Wilusz. Officer Wilusz testified
     that he analyzed the two projectiles recovered in this case,
     namely, the bullet recovered from [the victim] and the bullet
     recovered from the Honda Accord’s tire, both of which were
     “38/357 caliber. Due to a significant amount of damage to surface
     of the bullets, there “wasn’t enough microscopic marks of value”
     to determine whether they were or were not fired from the same
     gun.

            The Commonwealth next called Jasun Lark, who testified
     that he lives at 2009 North 24th Street, the house next door to
     [the victim]’s grandmother’s house, where [the victim] and his
     siblings used to live. Mr. Lark testified that he knew Appellant by
     the nickname “Dro”, and had known him for several years from
     the neighborhood, as Appellant lived around the corner from him.

                                     -4-
J-S35027-20



     On the evening of September 29, 2017, Mr. Lark was on his front
     porch when he heard two gunshots ring out. Remarkably, in
     contrast to both his video-recorded statement to detectives
     and grand jury testimony in which he unequivocally
     identified Appellant as the shooter, Mr. Lark developed a
     profound case of amnesia at trial and claimed that he did
     not see who had shot [the victim]. Rather, he claimed that
     his video-recorded statement and grand jury testimony
     implicating Appellant comprised “a lie”. Mr. Lark acknowledged
     that after his grand jury testimony, he stopped going to school
     and went into hiding, and that his parents prevented him from
     going to court because they did not want to see anything happen
     to him. He also was asked about an incident at 30th and
     Susquehanna on October 29, 2018, in which “someone fired 20
     to 30 shots at him”, and acknowledged that he was then-currently
     (at the time of trial) incarcerated for repeatedly failing to appear
     in court in this case. Against this backdrop, Mr. Lark’s video-
     recorded statement was played along with a transcript for the
     jury.

           Mr. Lark nonetheless claimed that he did not identify
     Appellant -- or anyone else -- at the grand jury proceeding, and
     that he did not remember anything from the day of the shooting,
     prompting the recitation of his sworn testimony before the grand
     jury:

           Q. Did you identify anyone at the grand jury?

           A. No.

           Q. You didn’t identify anyone to the grand jury as the
           shooter?

           A. No.

           Q. Okay. All right.

           Q. Did you tell Kathy Martinez, the DA when you
           testified, did you tell her what you saw that day of the
           shooting?

           A. I don’t really remember that day.



                                    -5-
J-S35027-20



          Q. You don’t remember the day of the grand jury
          what you told her?

          A. No.

          Q. All right. So can you flip to Page 13 on C-11?

          Are you on there? Let me know when you have it.

          A. I’m on there.

          Q. All right. Scroll down to line 19. Do you see it?

          A. Yes.

          Q. And you were asked:        Did you also look at a
          photograph of Dro?

          By Kathy Martinez, correct?

          A. Yes.

          Q. Your response was yes?

          A. Yes.

          Q. And then you were asked: Did you sign that
          photo? And your response was yes?

          A. Yes.

          Q. And then you were asked on Line 23: When you
          signed that photo of Dro, why did you sign that photo
          of Dro?

          And your answer was: Because that is who I saw
          pull the weapon out and shoot [the victim]. Is that
          what it says there?

          A. Yes.

          Q. Okay. And then you were asked: Okay. Did you
          sign that photograph?

          A. Yes.

                                  -6-
J-S35027-20



          Q. And your response was “yes” there. Correct?

          A. Yes.

          Q. And then the next question was: Did you also
          write the name Dro on top of that photograph? And
          your response was: Yes. Correct?

          A. Yes.

              ....

          Q. . . . That’s your signature [on the photograph]?

          A. Yes.

          Q. Is that what it says there?

          A. Yes.

              ....

          Q. At the top, Line 1, you were asked: Did you date
          it as well? And your response was: Yes. Correct?

          A. Yes.

          Q. And the next question was: What is the date?
          And your answer was: 9/30/17. Correct?

          A. Yes.

              ....

          Q. All right. Now, you said you don’t remember if you
          told Ms. Martinez whether or not you saw the shooting

          A. No. I don’t remember.

          Q. You don’t remember. Would it refresh your
          recollection to read this, to read certain portions of
          this to see whether or not you remember?

          A. No.



                                  -7-
J-S35027-20



          Q. It wouldn’t refresh your recollection? Okay. So
          can you flip to Page 6 then down to Line 9. Let me
          know when you’re there.

          A. I’m there.

          Q. And you were asked: Could you tell what, if
          anything, happened when you got to your house?
          And your response was: I was coming out of my
          aunt’s house, and I was walking towards the corner,
          and I see [the victim] and his dad and his two brothers
          on the corner. As I’m walking toward my house, I
          walked past the four guys. I was walking toward my
          house, and I see two guys pull up with black hoodies,
          and they pull out guns. That is what it says there,
          correct?

          A. Yes.

              ....

          Q. Do you remember being asked: Okay. Can you
          describe these two guys? What were they wearing?
          Do you see that?

          A. Yes.

          Q. And your response was: One had a rubber band
          in this hair. He had dreads, dreadlocks, and he had
          on all black Nike sweat suit with New Balance ‘990’s.
          And his friend had a box cut with a curly top with
          tattoos on his face. That is what is says there,
          correct?

          A. Yes.

              ....

          Q. And on Page 8, Line 22, you were asked: Do you
          recognize him? Your answer was: Yes. That’s what
          it says there, correct?

          A. Right.


                                   -8-
J-S35027-20



           Q. Then you were asked on Line 24: And what is his
           name? And Line 25 it says, I know him by Dro.

           A. Yes.

              ....

           Q. So Line 12, Page 10 you were asked: Can you tell
           everyone what you saw Dro – or when you saw Dro,
           what is anything, did you see him doing? And your
           response says: I seen him pull out a gun, aim it at
           the corner where the gentlemen were standing, let off
           two shots.     He took off running through the
           schoolyard. That’s what it says there, correct?

           A. Correct.

           Q. And then you were asked: You saw him pull out a
           gun. Where did you see him pull the gun from? And
           your response was: From his hip, his left side.
           Correct?

           A. Yes.

            Mr. Lark goes on to admit to the truth of everything he told
     Detective Rocks in his interview wherein he identified Appellant as
     the shooter. He also acknowledged making prison phone calls to
     Appellant wherein he told Appellant that he was going to “make
     sure that he was taken care of because he wasn’t going to come
     to court. And finally, Mr. Lark acknowledged making phone calls
     to his girlfriend, Nikki Mitchum, and his brother, Mark Lark, during
     which Mr. Lark indicated that the police were just mad “because I
     ain’t telling on the boy” and “I ain’t no fucking rat, bro”. He further
     admitted to actually meeting up with Appellant to assure him that
     he would not appear in court. As Mr. Lark put it: “I . . . told the
     boy, I am going to get booked before you get booked.”

           Philadelphia Police Detective Michael Rocks next took the
     stand for the Commonwealth. Detective Rocks testified that, on
     September 30, 2017, he and his partner, Detective Leonard
     Williams, went to 2009 North 24th Street to speak with Jasun Lark
     regarding the shooting incident. Mr. Lark was not home at the
     time, so they spoke with his mother, however he did arrive while
     they were there and agreed to give a statement. Detective Rocks

                                      -9-
J-S35027-20



     testified that at no point did he threaten Mr. Lark, and Mr. Lark
     was never a suspect in this case. Before transporting him to
     Central Detectives, Detective Rocks and his partner took Mr. Lark
     to Wawa to get some food.

            Detective Rocks testified that prior to the interview, he
     engaged in an informal conversation with Mr. Lark about the
     incident. Mr. Lark stated what he knew about it, to wit, that he
     saw person by the nickname “Dro” doing the shooting that
     evening. Detective Rocks retrieved a photograph of “Dro” a/k/a
     Abdul Holmes, and Mr. Lark positively identified him. Mr. Lark
     then partook in a more formal interview, which was recorded on
     video. During the interview, Mr. Lark once again unequivocally
     identified Appellant as the shooter. Detective Rocks testified that
     Mr. Lark provided the interview voluntarily, and that based on his
     extensive experience, Mr. Lark did not remotely appear to be
     under the influence of intoxicating agents.

           Detective Rocks additionally testified that, following the
     interview, he gave Mr. Lark his card and offered him a ride home.
     Mr. Lark accepted the ride but asked to be dropped off several
     blocks away from his home. Finally, Detective Rocks testified that
     Mr. Lark showed up on his own volition and testified before the
     grand jury, and did not express any reservation about being there.

           Philadelphia Police Detective Edward Keppol testified next
     for the Commonwealth. Detective Keppol testified that he is a
     member of the “shooting team” of the Special Investigation Unit,
     and he was assigned as the lead detective in this case. As part of
     his investigation, Detective Keppol surveyed the scene for FCCs
     and projectiles. No FCCs were recovered, leading him to conclude
     that the gunman used a revolver (which does not eject FCCs). As
     for projectiles, one bullet was recovered from a car’s tire and a
     second bullet was recovered from [the victim]’s shoulder. As a
     result of his investigation, Detective Keppol applied for, and
     obtained, a warrant for Appellant’s arrest, and a warrant to search
     his residence at 2240 Edgley Street in Philadelphia. Aided by the
     SWAT Unit, Detective Keppol executed the warrant on October 1,
     2017 at approximately 3:00 a.m. Appellant was present inside
     the residence and taken into custody.

           Next, Philadelphia Police Officer Anthony Mooney testified
     that on October 29, 2018 at approximately 9:15 p.m., he was on

                                   - 10 -
J-S35027-20



       patrol at 30th and Ridge Avenue, when he heard 20 to 30
       gunshots coming from the area of 30th and Susquehanna Avenue
       (one block north). As he traveled northbound on Ridge Avenue,
       he encountered Mr. Lark running from Corlies Street toward him.
       Officer Mooney stopped Mr. Lark, who appeared to be scared and
       out of breath. Mr. Lark gave the officer his brother’s name, Mark
       Lark, and stated that he had heard gunshots and started to run.
       Upon ascertaining from a witness that Mr. Lark was not the
       shooter, Officer Mooney released him.

              Officer Mooney testified that he did not know that Mr. Lark
       was an eyewitness in this case and had been dodging court.[3] On
       the following day, Officer Mooney was asked by the District
       Attorney’s Office to try to locate Mr. Lark and bring him to court.
       On October 31, 2018, Officer Mooney located Mr. Lark at 25th and
       Berks Streets. Mr. Lark again gave him the name “Mark Lark”,
       but after the officer showed him a photograph with his name on
       it, Mr. Lark admitted that he was scared to give his real name
       because he did not want to go to court. Officer Mooney then took
       Mr. Lark before the Honorable Scott Di Claudio, who issued
       another subpoena with a new trial date.

              The Commonwealth next presented testimony of Ms.
       Jaleesa Brown, who is a court clerk with the Office of Judicial
       Records at the Criminal Justice Center in Philadelphia. Ms. Brown
       testified that she was the assigned court clerk in Courtroom 902
       on April 2, 2019. She testified that Appellant appeared for jury
       selection that day, but during a break in the proceedings, he left
____________________________________________


3 By way of background, our review of the record indicates, and the
Commonwealth confirms, that Mr. Lark repeatedly failed to appear for trial.
On December 3, 2018, when Mr. Lark “once again failed to appear for trial,”
       the Commonwealth requested a one-day continuance for police to
       locate him.      Because Mr. Lark could not be found, the
       Commonwealth moved for nolle prosequi of the charges against
       [Appellant]. The court granted the Commonwealth’s motion on
       December 4, 2018. Police subsequently located Mr. Lark. On
       January 25, 2019, the court found him in contempt for failing to
       appear at trial. That same day, the Commonwealth filed a motion
       to vacate the entry of nolle prosequi. The court granted the
       motion on February 8, 2019.
Commonwealth’s Brief at 7.
                                          - 11 -
J-S35027-20



     without the [c]ourt’s permission and failed to return. Ms. Brown
     then notified [the court], which issued a bench warrant.

            Finally, the Commonwealth presented the testimony of
     Probation Officer Robert Fitzsimmons, who explained that he is a
     pretrial officer who handles defendants who are placed on house
     arrest. Officer Fitzsimmons testified that Appellant had been on
     pretrial house arrest awaiting trial, with permission to leave the
     residence only to attend court. Officer Brown explained that
     house arrest monitoring does not employ GPS; rather, it only
     alerts when the individual crosses the perimeter of the house. On
     April 2, 2019 Appellant left his house to attend court and then
     never returned.

           Appellant’s counsel presented the testimony of Appellant’s
     friend, James N. Bennett. Mr. Bennett testified that, on the
     evening of September 29, 2017, he was hanging out with
     Appellant, his longtime friend, on the corner of 23rd and Diamond
     Streets. At some point between 7:00 and 8:00 p.m., gunshots
     rang out so they walked over to 24th and Edgley Streets “because
     it sounded like the shots came from around there.” When they
     got there, police arrived but did not stop him or Appellant; after
     “about two minutes” he and Appellant “went [their] separate
     ways”.

            Despite possessing this information, Mr. Bennett testified
     that he did not come forward with this information about his good
     friend at any time following the shooting. Although Mr. Bennett
     claimed that he gave a statement to police three months prior to
     trial, on cross-examination he admitted that he did not give a
     statement to detectives until March 27, 2019, i.e., less than a
     week before trial.

            Prior to resting, the defense introduced stipulated
     testimony, namely, that if called: (1) Philadelphia Police Officer
     Robert Zona would testify that, on the night of September 29,
     2017 at approximately 8:00 p.m., he stopped a 13-year-old black
     male in the vicinity of 24th and Edgley Streets in response to flash
     description of black male with grey hoodie; and (2) defense
     private investigator, Bill Carey, would testify that he attempted to
     talk to Jasun Lark while he was in custody on March 30, 2019, but
     Mr. Lark refused to meet with him.


                                    - 12 -
J-S35027-20



            Based on all the foregoing evidence, the jury found
      Appellant guilty of aggravated assault, PIC, REAP, firearms not to
      be carried without a License, and carrying firearms on public
      streets in Philadelphia. On May 10, 2019, following a hearing on
      the Commonwealth’s motion to proceed in absentia, the court
      imposed [upon Appellant an aggregate sentence of 19½ to 39
      years’ imprisonment.]

Trial Court Opinion, 12/4/19, at 1-5 (record citations, some footnotes and

unnecessary capitalizations omitted) (some emphasis in original; other

added). Appellant did not file any post-sentence motions. He timely appealed

his judgment of sentence. The trial court directed Appellant to file a Pa.R.A.P.

1925(b) statement of errors complained of on appeal. Appellant complied,

raising three assertions of error. In response, the trial court issued a Pa.R.A.P.

1925(a) opinion.

      On appeal, Appellant presents three issues for our review.         First, he

argues that the “trial court’s refusal to allow [Appellant] to hire an attorney of

his choosing violate[d] his right to counsel under the Sixth Amendment to the

United States Constitution and Article I, Section 9 of the Pennsylvania

Constitution.”   Appellant’s Brief at 5.   Second, Appellant claims that “the

evidence was [in]sufficient to sustain [his] convictions for aggravated assault

and related offenses” because “the sole evidence offered against him was the

recanted prior inconsistent statement of [Mr. Lark] that was so unreliable that

it must be rejected as a matter of law.” Id. In essence, even though couched

as a sufficiency claim, we construe it as challenging the trial court’s weight of

the evidence and credibility determinations. Third, he argues that the trial


                                      - 13 -
J-S35027-20



court erred in permitting “the jury to review transcripts of Jasun Lark’s video

interview during their deliberations in violation of Pa.R.Crim.P. 646(C)(1)

where the video-taped statement was the only evidence implicating [him.]”
Id. We address the issues in turn.

      Appellant’s first argument seemingly implicates his right to counsel. He

claims that the trial court erred in refusing to grant his request, made one day

before trial, to re-hire Attorney Todd Henry, who previously had represented

him in this case. Id. at 14.    At the core, however, what Appellant is

challenging is the trial court’s refusal to continue trial—on the eve of trial—in

order to permit Appellant to re-hire Attorney Henry.

      It is well-settled that “[t]he grant or denial of a motion for a continuance

is within the sound discretion of the trial court and will be reversed only upon

a showing of an abuse of discretion.” Commonwealth v. Ross, 57 A.3d 85,

91 (Pa. Super. 2012) (citation omitted), appeal denied, 72 A.3d 603 (Pa.

2013). An abuse of discretion “is not merely an error of judgment; rather,

discretion is abused when ‘the law is overridden or misapplied, or the

judgment exercised is manifestly unreasonable, or the result of partiality,

prejudice, bias, or ill-will, as shown by the evidence or the record.’” Id.

(citation omitted).   “A bald allegation of an insufficient amount of time to

prepare will not provide a basis for reversal of the denial of a continuance

motion.” Id. (citation omitted). Instead, an appellant “must be able to show

specifically in what manner he was unable to prepare his defense or how he

                                     - 14 -
J-S35027-20



would have prepared differently had he been given more time.” Id. “We will

not reverse a denial of a motion for continuance in the absence of prejudice.”
Id. (citation omitted).

      As we recently explained in Commonwealth v. Broitman, 217 A.3d
297 (Pa. Super. 2019):

      Both the Sixth Amendment to the United States Constitution and
      Article I, Section 9 of the Pennsylvania Constitution guarantee a
      defendant’s right to counsel. [Commonwealth v.] McAleer, 748
      A.2d [670, 673 (Pa. 2000)].         “In addition to guaranteeing
      representation for the indigent, these constitutional rights entitle
      an accused to choose at his own cost and expense any lawyer he
      may desire.” Id. (internal quotation marks and citation omitted).
      However, a defendant’s constitutional right to counsel of his choice
      is not absolute and “must be weighed against and may be
      reasonably restricted by the state’s interest in the swift and
      efficient administration of criminal justice.” Commonwealth v.
      Robinson, 364 A.2d 665, 674 (Pa. 1976) (internal quotation
      marks omitted).

      This Court cannot permit a defendant to utilize this right “to clog
      the machinery of justice and hamper and delay the state in its
      efforts to do justice with regard both to him and to others whose
      rights to speedy trial may thereby be affected.” Id. A defendant’s
      right to choose private counsel “must be exercised at a reasonable
      time and in a reasonable manner.” Commonwealth v. Rucker,
      761 A.2d 541, 542-43 (Pa. 2000) (citation and emphasis omitted).

      In Commonwealth v. Prysock, 972 A.2d 539 (Pa. Super. 2009),
      this Court set forth the following factors to consider on appeal
      from a trial court’s ruling on a continuance motion to obtain
      private representation: (1) whether the court conducted an
      extensive inquiry into the underlying causes of defendant’s
      dissatisfaction with current counsel; (2) whether the defendant’s
      dissatisfaction with current counsel constituted irreconcilable
      differences; (3) the number of prior continuances; (4) the timing
      of the motion for continuance; (5) whether private counsel had
      actually been retained; and (6) the readiness of private counsel

                                     - 15 -
J-S35027-20



      to proceed in a reasonable amount of time. Prysock, 972 A.2d
      at 543.

Broitman, 217 A.3d at 299-300.

      Here, our review of the record reveals that Attorney Henry entered his

appearance in this case on November 14, 2017.          On January 28, 2019,

Attorney Henry filed a motion to withdraw as counsel. Attorney Henry claimed

that he had had no contact with Appellant since the Commonwealth moved

for nolle prosequi of the charges on December 4, 2018 and that “[a]ny

attempts to reach [Appellant] have gone unanswered.” Motion to Withdraw,

1/28/19, at ¶ 2. Attorney Henry further claimed that he received “notice that

the Commonwealth is seeking to vacate the nolle pros.” Id. ¶ 3. Attorney

Henry claimed that he had fulfilled his “obligation to [Appellant]” and wished

to seek “leave to withdraw” from this case.” Id. ¶¶ 4-5.

      On January 29, 2019, the court appointed Attorney Donald Bermudez

to represent Appellant. On February 8, 2019, trial was scheduled for April 1,

2019. On March 1, 2019, the trial court conducted a hearing on a Pa.R.Crim.P.

600 motion filed by Attorney Bermudez. It was not until April 1, 2019, on the

day of jury selection and more than two months following Attorney Bermudez’

appointment, that Appellant first expressed a wish to re-hire Attorney Henry

as trial counsel. At the jury selection, the following exchange occurred:

      THE COURT: All right. So are there any other trial issues, Mr.
      Bermudez, that you want to raise at this point or any other issues?

      MR. BERMUDEZ: Just a request. I feel it is my duty as court
      appointed to—he would like time to rehire Mr. Henry. It is his
                                    - 16 -
J-S35027-20



     right to choose his counsel. I understand that I am attached. I
     am ready to proceed, but I do feel it appropriate to make that
     request on behalf of [Appellant].

     THE COURT: All right. Well, Mr. Holmes, you have had more than
     enough time to see if Mr. Henry could represent you. This case, I
     believe, was—well, the nolle pros in this case was entered on
     December 4, 2018. Mr. Henry made it clear that he could no
     longer represent you on this case back in January-

     MR. HOJNOWSKI: January 28th, Your Honor.

     THE COURT: --of this year. So now, it’s April, and there have
     been a number of listings in between. This is the first time that
     anyone is suggesting that you wish to hire—rehire Mr. Henry.

     Your trial date is tomorrow, sir. So unless I were to hear from Mr.
     Henry that somehow he has been retained to represent you, I
     would not entertain that type of [continuance] request the day
     before trial.

     THE DEFENDANT: Okay, miss. Because I talked to –

     THE COURT: Okay, Judge.

     THE DEFENDANT: Yes. Sorry, Judge. I talked to Mr. Henry, and
     around the time when I had the motion hearing, he was telling
     me, like, just see if the motion is granted. Then if it don’t get
     granted, you can hire me. And I’ve been trying [to] contact him.
     I’ve been trying to contact him. I can’t even get in contact
     with him.

     THE COURT: Oh, Mr. Henry is very easy to contact, sir. Mr. Henry
     has a very thriving practice and he is very easy to contact.

     So at this point in time, it was represented to me that you could
     no longer afford private counsel. Mr. Henry is very expensive, I’m
     sure. And for that reason, Mr. Bermudez was appointed to
     represent you. And have you discussed your defense with Mr.
     Bermudez?

     THE DEFENDANT: Yes.

     THE COURT: And he is, in fact, ready to represent you on this
     case. You understand that?
                                - 17 -
J-S35027-20



      THE DEFENDANT: Yes.

      THE COURT: All right. I understand, maybe your desire would be
      to have Mr. Henry, but you would have had to have made those
      arrangements and have him ready to go and ready to try this case,
      which has not happened for the past four months. So I am going
      to—this case will be ready to go tomorrow morning.

N.T., Trial, 4/1/19, at 9-12 (emphasis added).

      Instantly, based on the record before us, we cannot conclude that the

trial court abused its discretion in denying Appellant’s continuance request for

purposes of re-hiring Attorney Henry.     The trial court found that Appellant

failed to act promptly and “waited until the last possible second” to re-hire

Attorney Henry. Trial Court Opinion, 12/4/19, at 17. The court reasoned that

“Appellant appeared for jury selection on April 1, 2019 (with trial slated to

commence on the following morning), and despite having months to prepare

for trial and retain private counsel, he indicated that he ‘would like more time’

to rehire [Attorney Henry] as his counsel.” Id.   The court explained that

“Appellant’s dilatory behavior resulted in the forfeiture of the right to counsel

of his choosing.” Id. at 19.    Moreover, the trial court pointed out that

“Appellant absented himself from the proceedings in this case. Upon doing

so, [he] completely lost the ability to assert whom ‘he preferred’ as his counsel

while he was on the lam.” Id. The court also observed that Appellant “does

not contend that his court-appointed counsel rendered ineffective assistance

at trial, nor, in light of the record, could he. As such, even if Appellant had

not forfeited his right to counsel—and plainly he did—he still would be unable


                                     - 18 -
J-S35027-20



to demonstrate actual prejudice in this case.” Id. Indeed, at no point did

Appellant provide the trial court with a reason for wishing to re-hire Attorney

Henry or that the denial of the requested continuance rendered him unable to

prepare his defense or prejudiced him any way.

       Appellant simply waited until the eve of trial to request a continuance to

re-hire Attorney Henry, with whom he admitted—on the record—to having no

contact. As the trial court aptly noted, Appellant’s continuance request was

dilatory—an attempt to clog the machinery of justice.4 This case had been

pending for almost 1½ years, the trial court appointed new counsel nearly two

months prior to trial, and Appellant waited until the eve of trial to request a

continuance to re-hire Attorney Henry. Under the circumstances of this case,

the trial court did not abuse its discretion in denying Appellant’s last-minute

continuance request.        See Commonwealth v. McCool, 457 A.2d 1312,

1314-15 (Pa. Super. 1983) (no abuse of discretion in denying defendant’s

continuance request to obtain private counsel where defendant made no

____________________________________________


4 To the extent Appellant relies on Commonwealth v. Rucker, 761 A.2d 541
(Pa. 2000), such reliance is misplaced. Unlike in this case, there the defendant
had retained private counsel who had been working on the case for months
and was prepared to go to trial immediately. Moreover, unlike in this case,
there the private counsel, in a written motion, informed the court that he “is
an experienced trial lawyer who specializes in criminal defense, that he met
with [the] appellant at least ten times, that he developed a special rapport
and trust with [the] appellant, that he fully reviewed all case materials, and
that he completely prepared the defense of [the] appellant’s case.” Rucker,
761 A.2d at 543.


                                          - 19 -
J-S35027-20



efforts    to   retain   counsel    until      the   night   before   trial);   see   also

Commonwealth v. Novak, 150 A.2d 102, 109-10 (Pa. 1959) (holding the

defendant’s request to change counsel on the day of trial was properly

denied).

        We next address Appellant’s second issue, implicating the weight of the

evidence.5 Appellant argues that the principal evidence against him at trial—

the testimony of Mr. Lark—was unreliable and, as a result, must be rejected

as a matter of law. This issue, however, is not preserved for appellate review.

Under Pa.R.Crim.P. 607, a challenge to the weight of the evidence generally

must be preserved in a post-sentence motion. “As noted in the comment to

Rule 607, the purpose of this rule is to make it clear that a challenge to the
____________________________________________


5   As this Court has explained:
        On this issue, our role is not to consider the underlying question
        of whether the verdict was against the weight of the evidence.
        Rather, we are to decide if the trial court palpably abused its
        discretion when ruling on the weight claim. When doing so, we
        keep in mind that the initial determination regarding the weight
        of the evidence was for the factfinder. The factfinder was free to
        believe all, some or none of the evidence. Additionally, a court
        must not reverse a verdict based on a weight claim unless that
        verdict was so contrary to the evidence as to shock one’s sense of
        justice.
Commonwealth v. Habay, 934 A.2d 732, 736-37 (Pa. Super. 2007)
(internal citations omitted), appeal denied, 954 A.2d 575 (Pa. 2008). “[A]
trial court’s denial of a post-sentence motion ‘based on a weight of the
evidence claim is the least assailable of its rulings.’” Commonwealth v.
Sanders, 42 A.3d 325, 331 (Pa. Super. 2012) (quoting Commonwealth v.
Diggs, 949 A.2d 873, 880 (Pa. 2008)).


                                            - 20 -
J-S35027-20



weight of the evidence must be raised with the trial judge or it will be waived.”

Commonwealth v. Gillard, 850 A.2d 1273, 1277 (Pa. Super. 2004), appeal

denied, 863 A.2d 1143 (Pa. 2004). A claim challenging the weight of the

evidence generally cannot be raised for the first time in a Rule 1925(b)

statement. Commonwealth v. Burkett, 830 A.2d 1034 (Pa. Super. 2003).

An appellant’s failure to avail himself of any of the methods for presenting a

weight of the evidence issue to the trial court constitutes waiver of that claim,

even if the trial court responds to the claim in its Rule 1925(a) opinion. Id.

Instantly, Appellant failed to challenge the weight of the evidence at

sentencing.     Additionally, as mentioned, he did not file any post-sentence

motions. Accordingly, his weight of the evidence claim is waived.6

____________________________________________


6 Even if this issue were preserved, Appellant still would not be entitled to
relief. First, Appellant essentially attacks the jury’s weight and credibility
determination, and invites us to accept his proffered version of the facts. We
decline the invitation. It is settled that we may not substitute our judgment
for that of the factfinder—whether a jury or the trial court—because it is the
province of the factfinder to assess the credibility of the witnesses and
evidence. See Commonwealth v. DeJesus, 860 A.2d 102, 107 (Pa. 2004);
Commonwealth v. Johnson, 668 A.2d 97, 101 (Pa. 1995) (“an appellate
court is barred from substituting its judgment for that of the finder of fact.”).
Second, as the record reveals, Appellant did not object at trial to the
Commonwealth’s introduction of Mr. Lark’s prior inconsistent statements. But
assuming he had, Appellant still would not have obtained relief. Prior
inconsistent statements are always admissible for impeachment purposes, but
also may be admitted as substantive evidence when the statement was given
in reliable circumstances and where the declarant is subject to cross-
examination. See Commonwealth v. Carmody, 799 A.2d 143, 148 (Pa.
Super. 2002) (recognizing that “a prior inconsistent statement may be offered
not only to impeach a witness, but also as substantive evidence if it meets
additional requirements of reliability”).
                                      - 21 -
J-S35027-20



      Finally, we turn to Appellant’s claim that the trial court abused its

discretion in permitting the jury to review during deliberations the transcripts

of Mr. Lark’s video-taped interview. As the Commonwealth points out, this

claim is waived. Commonwealth’s Brief at 25. It is settled that an appellant’s

“failure to raise a contemporaneous objection to evidence at trial waives that

claim on appeal.” Commonwealth v. Thoeun Tha, 64 A.3d 704, 713 (Pa.

Super. 2013) (citation omitted); see Commonwealth v. Baumhammers,

960 A.2d 59, 73 (Pa. 2008) (to preserve issue for appellate purposes, party

must make timely and specific objection to ensure trial court has opportunity

to correct alleged error); Keffer v. Bob Nolan’s Auto Service, Inc., 59 A.3d
621, 645 (Pa. Super. 2012) (“one must object to errors, improprieties or

irregularities at the earliest possible stage of the adjudicatory process to

afford the jurist hearing the case the first occasion to remedy the wrong and

possibly avoid an unnecessary appeal to complain of the matter.”) (citations

omitted) (emphasis added); see also Pa.R.E. 103(a) (providing that an

“[e]rror may not be predicated upon a ruling that admits or excludes evidence

unless . . . a timely objection . . . appears of record.”); Pa.R.A.P. 302(a)

(“Issues not raised in the lower court are waived and cannot be raised for the

first time on appeal.”).

      In sum, we conclude that the trial court did not abuse its discretion in

denying Appellant’s eleventh-hour continuance request to re-hire Attorney




                                     - 22 -
J-S35027-20



Henry and that Appellant failed to preserve his second and third issues for our

review.

      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/19/20




                                    - 23 -